Case 7:20-cv-08151-VB D Filed 10/05/20 Page 1 ot 2 sepeengemmatc:

Copi we \O \S \w

Chambers of Vincent L. Briccetti -

UNITED STATES DISTRICT GOURT
SOUTHERN DISTRICT OF NEW YORK

 

’ ROSHEEN HILLIARD,
Movant, 20-CV-8151 (VB)
-against- 17-CR-0035-01 (VB)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Movant Rosheen Hilliard, currently incarcerated in the Fort Dix Correctional Institution
in New Jersey, brings this pro se “Judicial Notice,” in which he challenges the Court’s
jurisdiction in United States v. Hilliard, ECF 7:17-CR-0035-01, 109 (S.D.N.Y. Oct. 12, 2018),
For the following reasons, the Court construes the submission as a motion for relief under 28
US.C. § 2255.

BACKGROUND

Hilliard was convicted of conspiracy to distribute 100 grams or more of heroin and was

sentenced to 108 months’ imprisonment. See Hilliard, ECF 7:17-CR-0035-01, 109. He appealed,

and on December 6, 2019, the Second Circuit affirmed his conviction. United States v. Drayton,
796 F. App’x 24 (2d Cir. 2019), On September 29, 2020, Hilliard filed this “Judicial Notice,”
challenging the Court’s jurisdiction over his person and asserting he was denied due process.

DISCUSSION

Hilliard’s application must be construed as a motion for relief under 28 U.S.C. § 2255
because he challenges the Court’s jurisdiction, which is a challenge to the validity of his
conviction and sentence. See Jiminian v. Nash, 245 F.3d 144, 146-47 (2d Cir. 2001) (Section

2255 “is generally the proper vehicle for a federal prisoner’s challenge to his conviction and

 
Case 7:20-cv-08151-VB Document 3 Filed 10/05/20 Page 2 of 2

sentence”). If Hilliard does not want to pursue relief under § 2255, he may notify the Court in
writing within sixty days that he wishes to withdraw the application. See Castro v. United States,
540 USS. 375, 383 (2003); Adams v. United States, 155 F.3d 582, 584 (2d Cir. 1998) (per
curiam). Hilliard should note that a criminal defendant generally has one opportunity within the
limitations period for a full adjudication of his claims in a § 2255 motion. If Hilliard does not
inform the Court of his intent within sixty days, the application will remain designated as a

§ 2255 motion.

CONCLUSION

The Court finds that this motion, notwithstanding its designation, should be construed as
a motion pursuant to 28 U.S.C. § 2255. If Hilliard does not want to pursue relief under § 2255,
he may notify the Court in writing within sixty days that he wishes to withdraw his motion. If
Hilliard does not inform the Court of his intent within sixty days, the application will remain
designated as a § 2255 motion, and the Court will direct the U.S. Attorney’s Office to file an
answer or other pleadings in response to the motion. No answer shall be required at this time.

Because Hilliard has not at this time made a substantial showing of the denial of a
constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253,

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: October 5, 2020

White Plains, New York J pwr,

VINCENT L. BRICCETTI
United States District Judge

 
